DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligibl, 4-7e for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
	Claims 1, 4-7, 11-14, 17-20 and 24-28 are pending in the application.
This action is in response to applicants' amendment dated January 28, 2022.  Claims 1 and 14 have been amended and claims 27 and 28 are newly added.
Response to Amendment
Applicant's arguments filed January 28, 2022 have been fully considered with the following effect:
With regards to the 35 U.S.C. 102(a)(2), anticipation rejection, labeled paragraph 5) in the last office action, the applicant’s arguments have been fully considered but are not found persuasive.  The applicants’ stated that it is not possible for the chemical name pamiparib or the chemical structure of BGB-290 be ascertained from the registry database at the time Gupta was published, i.e. August 2015.  The nomenclature, chemical structure and the chemical name pamiparib are all associated with BGB-290 as set forth by InvivoChem herein provided which states that the references for this entry into their database is the AACR 106th Annual Meeting 2015, Supplement/1651; AACR 106th Annual Meeting 2015, Supplement/1653; and WO 2013097225.  WO 2013097225 is the patent where the compound 69 is not called BGB-290 but  (R)-2-fluoro-5,8,9,10,10a,11-hexahydro-5,6,7a,11-tetrazazcyclohepta[def]cyclopenta[a]fluoren-4(5H)-one which has an effective filing date of December 31, 2011.  Beigene, LTD. assigned 
Claim(s) 1, 4-7, 11-14, 17-20 and 24-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta, for reasons of record and stated above.

With regards to the 35 U.S.C. 103, obviousness rejections, labeled paragraph 6) in the last office action, the applicant’s arguments have been fully considered but are not found persuasive.  The applicants’ stated that in order to support an obviousness rejection, the Office must show, that the prior art references teach each element of the pending claims.  The applicants also stated that Zhou provides no specific disclosure for a dosing regimen of the PARP inhibitors to be administered twice daily.  The applicants own disclosure states that the amount of the PARP inhibitor is 1-120 mg, administered once to twice a day.  Zhou sets forth the use of the compounds I, specifically those in column 21 to column 28, for the treatment of a disease responsive to inhibition of PARP comprising administering to a subject, i.e. human (line 19, column 28), in a dosage of 10-500 milligrams once or multiple times per day (lines 12- 13, column 33) where the cancer is select from ovarian cancer, carcinomas of the breast, colon cancer, leukemia, glioblastomas, lymphomas, melanomas, cervical carcinomas and other cyctotoxic cancers (lines 25-27, column 28) in combination with DNA-damaging cytotoxic agents, for example, cisplatin, topotecan, irinotecan or temozolomide and/or radiation (lines 63- 65, column 3).  The applicants state that their disclosure in examples 3 and 5 demonstrates that the claimed combination of Compound B with temozolomide and/or radiation therapy was safe and well tolerated in human subjects with brain cancer, glioblastoma and exhibited surprising and unexpected results.  However, Zhou does state a narrower dosage of 10- 500 milligrams once or multiple times per day as well as a 100 mg dose, in column 33.  Dosage amounts which would be obvious to optimize in the use of pharmaceuticals.  Hence, one of ordinary skill in the art at the time the invention was made would have been motivated to select for example a PARP inhibitor such as compound 69 in combination with temozolomide (one of four specific moieties and/or radiation as well as the uses and dosages as claimed herein.
s 1, 4-7, 11-14, 17-20 and 24-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al., U.S. Patent No. 9,260,440 for reasons of record and stated above.

With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections, labeled paragraph 7) in the last office action, the applicant’s arguments have been fully considered but are not found persuasive.  The applicants’ stated that Example 4 expressly discloses working examples in the form of a human clinical trial describing the use of a combination of Compound B, i.e. a compound of formula (IV) with TMZ to treat patients with solid tumors including inter alia prostate and kidney cancer and thus there is sufficient written description for treating prostate cancer and kidney cancer with the compounds of Formula (I) and (IV).  However, the single use set forth in example 4 only applies to the compound of Formula (IV) and TMZ.  The specification fails to set forth the use of the compounds of Formula (I), the use of the compound of Formula (IV) in combination with TMZ and radiation therapy or the use of the compound of Formula (IV) and radiation therapy for the treatment of prostate cancer or kidney cancer.  A sub-genus cannot support a genus.  Additionally, recent case law Tronzo v. Biomet 47 USPQ2d 1829 states that a species in a prior application does not provide written description to a generic claim. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624